DETAILED ACTION

Claim Objections
Claim 21 is objected to because of the following informalities:   

Claim 21 includes the following limitation in question: 
a method of surveying a track with two outer measuring points under load and with a central measuring point, lying therebetween, without or with reduced load.
It is unclear as to the if the bolded phrase is trying to limit the claimed invention to a central measuring point to either 1) a point without reduced load and 2) a point with reduced load, or if it is trying to limit the claimed invention to a central measuring point to either 1) a point without load or 2) a point with reduced load. 
Normally when the phrase without or with is used with a term, it either implies without the term or with the term, i.e. without reduced load or with reduced load. However, based on the applicant’s specification, the central point is either without load or with a reduced load. The examiner will interpret the claimed invention in light of the specification, i.e. the claimed option being a central measuring point to either 1) a point without load or 2) a point with reduced load. 
Appropriate correction is required.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berggren (US 20170029001) in view of Rechel (DE 10220175), see English translation of record.

Regarding claim 21, Berggren discloses a method of surveying a track with two outer measuring points under load and with a central measuring point, lying therebetween, without or with reduced load, (see Abstract, Figs. 1 and 2, and paragraphs 0045, 0065 and 0086: method for determing structural parameters of a railway track has two outer measuring points under load, i.e. measuring system has two outer wheel placing load on the track, has a measuring point lying therebetween to when making measurement of the track distance without load), the method comprising:
providing a track measuring vehicle with a machine frame supported on two on-track undercarriages for movement on the track (see Fig. 1 and paragraphs 0023, 0067, 0044, and 0091: discloses a track measuring railcar with a machine frame/body supported on two bogies/wheelsets/undercarriages);
providing a first measuring system for recording a vertical distance of the track under load and a second measuring system for recording a vertical distance of the track under reduced load or without load, wherein the first and second measuring systems have a common reference base and wherein the first measuring system is coupled to an evaluation device (see Figs. 1 and 2 and paragraphs 0045,0065 and 0086: has 2 measurement systems, one for a loaded state and one for an unloaded state; measurement system connected for processor/evaluation device, system have a common reference base are they are attached to the body/frame of the railcar);
computing with the evaluation device a course of a first vertical sine (see Figs. 1 and 2 and paragraphs 0045,0065 and 0086: computes first vertical profile/sine for the loaded state);
determining with the second measuring system a course of a second vertical sine (see Figs. 1 and 2 and paragraphs 0045,0065 and 0086: computes second vertical profile for unloaded state);
wherein the first vertical sine and the second vertical sine are determined with a coinciding chord length and chord division (see Figs. 1 and 2 and paragraphs 0045,0065 and 0086: under broad interpretation of the claimed invention, the recited chord length and chord division specify a spatial relationship between the measurements associated with the measurements, the chord length and chord division is not further defined in the claimed invention and only require a length and a division, the measurement system disclosed has a length between the measurement system, broadly speaking the placement of no load sensor creates a point that divids the frame, i.e. a division); and
computing the subsidence of the track under load by subtracting the second vertical sine from said first vertical sine or vice versa (see Figs. 1 and 2 and paragraphs 0045,0065 and 0086: computes a deflection, i.e. subsidence, of the track via taking the difference between the measurements).

Berggren does not expressly disclose wherein the measurement point lying between is a central measuring point. 

Rechel discloses a method of surveying a track with two outer measuring points under load and with a central measuring point, lying therebetween, without or with reduced load (see Abstract, Fig. 1 and 2, page 4 last 3 paragraphs, page 5 last 4 paragraphs, and page 6 claim 1[first paragraph after Claims]: discloses a track measuring vehicle with a machine frame 11 supported on two on-track undercarriages comprising bogies and wheelsets 6 for movement on the track, has 2 outer measurement points, i.e. measurement heads 7 on outer wheelsets, outer wheelsets place a load on the track, and a central measuring point lying between two out measuring points with no load). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berggren with the teachings of Rechel, i.e. placing the measurement point associated with no load/reduced load in the middle so that is further from the wheels applying load on the tracks, i.e. less influence from the weight of the train car. 


Regarding claim 20, Berggren discloses determining a first vertical sine and second vertical sine from the vertical measurements (see Figs. 1 and 2 and paragraphs 0045,0065 and 0086). 

Berggren does not expressly disclose which comprises determining the first vertical sine and the second vertical sine separately for two rails of the track, and computing the course of subsidence for each rail of the track. 

Rechel discloses determining the first vertical measurements and the second vertical measurements separately for two rails of the track, and computing the course of subsidence for each rail of the track (see page 3 5th paragraph, page 4 last paragraph to page 5, and claims 1-3: discusses performing measurements on both rails in relation to computing the subsidence for the rails). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Berggren with the teachings of Rechel, i.e. analyzing each rail separately, for the advantageous benefit of individually monitoring each rail for vertical deflections in relation to an applied load. 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Berggren (US 20170029001) in view of Rechel (DE 10220175), see English translation of record, and Yunfei (CN 102337710), see English translation of Record.

Regarding claim 19, Berggren and Rechel do not expressly disclose determining the first vertical sine and the second vertical sine in a track center in each case, and thereby computing a median course of the subsidence of the track.

Yunfei discloses a method of measuring the geometrical profile for a track that includes determining a track center geometric profile by computing a median course of the subsidence of the track (see Abstract and paragraphs 0016 and 0031: computing a center line geometry state equal to the average value of the measured left and right track, the disclosed average is equivalent to the claimed median since the average and a median between two values is equivalent). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Berggren in view of Rechel with the teachings of Yunfei, i.e. computing a track center line geometry/vertical sine, for the advantageous benefit of identifying geometric anomalies related to the centerline geometry of the tracks. Once modified, determining and analyzing a center geometric profile of the track, the modification would meet the limitations of determining the previously discussed first vertical sine and second vertical sine values as a track center geometric profile. 

Response to Arguments
Applicant’s argument with respect to the amended limitations, i.e. newly filed limitations with respect to independent claim 21, have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lichtberger (US 20150377653) discloses a system/method for using a chord as to link measurement system in a track surveying device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865